ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1960-06-08_ADV_01_NA_02_EN.txt. 177

DISSENTING OPINION OF JUDGE MORENO QUINTANA
[Translation ]

To my great regret I am unable to agree in this case, either with
the conclusion reached by the majority of my colleagues of the
Court, or with the arguments on which it rests. My reasons are
summarized hereafter.

In the form in which it has been put to the Court, the request
for an Advisory Opinion relates essentially to the application of a
legal text, in this case the interpretation given by the IMCO Assem-
bly, when it elected the members of its Maritime Safety Committee,
to Article 28, paragraph (a), of the Convention for the establish-
ment of the Organization. This provision lays down, for the election
of the fourteen members of the said Maritime Safety Committee,
one rule of general application and two rules of particular appli-
cation. The general rule is a basic rule which characterizes the whole
system, that according to which the members shall be elected
“from the Members, governments of those nations having an im-
portant interest in maritime safety”. The rules of particular appli-
cation relate respectively to the election of not less than eight
members which “shall be the largest ship-owning nations” and to
the election of the six othe: members. It is clear that the basic
rule, which is the principal rule, is to be applicable in all circum-
stances, whether as regards the election of the eight members being
the largest ship-owning nations or as regards the six other members.
All are to be elected in the light of the contribution which they can
make to maritime safety. The particular rule relating to the largest
ship-owning nations is logically subject to the observance of this
principal rule. The latter is inseparable from the entire context of
Article 28 (a) of the Convention.

That Convention confers upon the IMCO Assembly the necessary
powers to elect all the members of its Maritime Safety Committee.
It establishes it as the electoral body. Its task is not confined to
the mere ascertaining of the largest ship-owning nations and the
electing of the first eight members. It must classify them. Any
other interpretation would confer upon the gross tonnage figures
listed periodically in Lloyd’s Register of Shipping a determining
function not attributed to them by the Convention. Had such been
the intention of the drafters of the Convention, they would not,
in order to achieve this purpose, have selected the procedure of
election, but that of ex officio nomination. A power of election is
incompatible with a mandatory obligation to designate a particular
country. The Assembly thus has a measure of appreciation sufficient
to determine, according to its own criterion, which of those having
an important interest in maritime safety are the largest ship-owning

31
DISSENTING OPINION OF JUDGE MORENO QUINTANA 178

nations. Being composed, as it is, of representatives of countries
directly interested in maritime questions, it was in a position to
appreciate which were the best qualified, from the technical view-
point, to assume responsibility for maritime safety.

The reference to ‘‘the largest ship-owning nations” must therefore
be regarded as having a practical significance in relation to inter-
national merchant shipping. The words do not necessarily refer to
the gross tonnage figures for the different countries, which appear
in the statistical tables published by a private international or-
ganization. The Convention contains no provision to that effect.
The purpose of those tables is not to determine the importance of
the merchant fleets of the various nations, but the registered gross
tonnage of the ships sailing under their flag. The registration of
shipping by an administrative authority is one thing, the ownership
of a merchant fleet is another. The latter reflects an international
economic reality which can be satisfactorily established only by the
existence of a genuine link between the owner of a ship and the
flag it flies. This is the doctrine expressed by Article 5 of the Con-
vention on the High Seas which was signed at Geneva on 29 April
1958 by all the eighty-six States represented at the Conference that
drew it up. This provision, by which international law establishes
an obligation binding in national law, constitutes at the present
time the opinio juris gentium on the matter.

A merchant fleet is not an artificial creation. It is a reality which
corresponds to certain indispensable requirements of a national
economy. As an aspect of the economic activity of a country, it
governs the amount of the normal movement of its international
trade. It cannot be used for other purposes, save only when a great
development of commercial activity leads a country—as in the case
of nations which are ultra-developed economically—to use its fleet
industrially for the provision of services. The flag—that supreme
emblem of sovereignty which international law authorizes ships to
fly—must represent a country’s degree of economic independence,
not the interests of third parties or companies. This isa consequence
of the very structure of world economy, of which merchant ship-
ping is one of the principal supports.

For all these reasons, which the IMCO Assembly had full authority
and opportunity to appreciate, I consider that the Maritime Safety
Committee of the Organization, which was elected on 15 January
1959, was constituted in accordance with the Convention for the
establishment of the Organization.

(Signed) Lucio M. MorENO QUINTANA.

32
